Citation Nr: 0805228	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-21 814	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1949 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision adjudicated by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina and issued by the RO in Montgomery, 
Alabama, which denied service connection for bilateral 
hearing loss, tinnitus and PTSD.  In November 2004, the 
veteran's claims folder was transferred to the RO in 
Albuquerque, New Mexico (Albuquerque RO).  

In December 2007, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the Albuquerque RO 
(Travel Board hearing); a copy of this transcript is 
associated with the record.   


FINDINGS OF FACT

1. There is no competent medical evidence showing the 
veteran's bilateral hearing loss is related to service.

2. There is no competent medical evidence showing the 
veteran's tinnitus is related to service.

3. There is no credible evidence corroborating the veteran's 
alleged non-combat in-service stressors to support a current 
diagnosis of PTSD.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).    

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).   

3.  The veteran does not have PTSD that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the fourth element of the duty to notify was not 
satisfied prior to the initial unfavorable decision on the 
claim by the AOJ.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  Mayfield, supra, see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VA duty to notify was satisfied by way of 
letters sent to the appellant in February 2004, April 2004 
and November 2005 that fully addressed all four notice 
elements.  The February and April 2004 letters informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  In the November 2005 letter, the 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  Although the 
notice requirement was not completely met before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of supplemental statements of the case issued 
in November 2006 and January, June and November 2007, after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until March 2006, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The National Personnel Records Center (NPRC) has indicated 
that the veteran's service medical records were destroyed in 
the fire in St. Louis in 1973.  Given the absence of such 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).  
VA medical records and examination reports and lay statements 
have been associated with the record.  VA made two requests 
to the National Personnel Records Center (NPRC) for the 
veteran's service personnel records, and received responses 
that these records could not be located and were presumed to 
be destroyed in the 1973 fire.  The Board observes that VA 
has made several attempts to locate the veteran's records and 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist."  Counts v. Brown, 6 
Vet. App. 473, 477 (1994).  In an effort to verify the 
veteran's stressor, VA then sent a request to the Joint 
Services Records Research Center (JSRRC).  VA has obtained, 
or made reasonable efforts to obtain, all evidence which 
might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

The appellant was afforded a VA audiological examination in 
July 2006.  Regarding the veteran's claim for PTSD, as the 
veteran had a diagnosis of PTSD and a medical opinion 
providing a nexus to his claimed stressors, the Board 
observes that an examination is not necessary for his claim 
for entitlement to service connection for PTSD.  
Significantly, neither the appellant nor his or her 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Where a veteran who served for ninety days or more during a 
period of war or after December 31, 1946, develops certain 
chronic diseases to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Service Connection - hearing loss and tinnitus

At his Travel Board hearing, the veteran contended that he 
has a hearing loss and tinnitus as a result of exposure 
aircraft noise in service and that these disorders should 
therefore be service-connected.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  38 
C.F.R. § 3.385 (2007).

The first post-service medical record which indicates a 
hearing loss is a March 2004 audiological examination which 
appears to show a hearing loss in both ears.  A February 2004 
VA audiology treatment record reflects the veteran's reports 
that he had gradual loss of hearing in both ears and that he 
denied tinnitus or a history of ear pathology.  He reported 
that he had 3 years of noise exposure in the military and 
that he had post-service industrial and recreational noise 
exposure from saws and mowing the lawn.  His hearing 
evaluation was inconclusive as the results were inconsistent 
and unreliable.  A March 2004 hearing evaluation shows that 
his hearing was within normal limits at 250 and 500 Hz, had a 
mild to moderately severe loss from 1000 to 8000 Hz, and that 
his word recognition ability at 60 decibels was 
excellent/good.  A July 2004 VA psychiatric treatment record 
reflects the examiner's opinion that the veteran's hearing 
deficit and tinnitus likely resulted from his serving as an 
aircraft mechanic while in the air force when he experienced 
substantial exposure to engine noise without hearing 
protection.  

A July 2006 VA audiological examination reflects that the 
veteran reported that he worked on aircraft engines while in 
service and that additional occupational noise exposure 
included 3 years as a heavy equipment operator, 20 years as a 
semi driver, 39 years working in pipe fitting with exposure 
to power plants, all without ear protection.  Recreational 
noise includes 12 years of riding a Harley Davidson 
motorcycle, hunting both bird and game, and cutting his 
winter wood, all without ear protection.  After reviewing the 
veteran's claims file and conducting the appropriate 
audiological examinations, the examiner opined that the 
veteran had tinnitus and mild to severe sensorineural hearing 
loss in both ears, with normal middle ear function, 
ipsilateral reflexes in both ears and contralateral reflexes 
consistent with a hearing loss.  At the time of the VA 
examination, the veteran's hearing showed pure tone 
thresholds of 30, 30, 30, 45, and 60 decibels in the right 
ear, and 20, 30, 35, 45 and 60 decibels in the left ear at 
the 500, 1000, 2000, 3000 and 4000 Hertz levels, 
respectively.  The examiner noted that his speech recognition 
ability tests were too unreliable to score.  He noted that 
the veteran's responses during the word recognition testing 
were inappropriate, with either no response given or 
responses given that were not consistent with the degree and 
configuration of his hearing loss.  The examiner observed 
that the veteran reported he had no noticeable hearing loss 
until the late 60's or about 15 years after discharge and 
that during this time period, he had a significant history of 
noise exposure from occupational and recreational activities.  
The examiner opined that these activities and subsequent 
noise exposure activities as well as familial history of 
hearing loss are most likely the cause of his hearing loss 
and tinnitus.
 
The Board notes that the July 2004 psychiatric treatment 
record reflects that the examiner opined that the veteran's 
current hearing loss and tinnitus are related to noise 
exposure in service.  It is the Board's duty to assess the 
credibility and probative value of evidence and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  The July 2004 
examiner did not perform an audiological examination, take a 
complete history of noise exposure or review the veteran's 
claims file in formulating his opinion that the veteran had a 
hearing loss and tinnitus that were related to service.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty for medical nexus 
evidence.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  As 
such, the July 2004 opinion concerning the etiology of the 
veteran's hearing loss and tinnitus is not considered 
competent medical evidence. 

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current hearing loss or tinnitus and 
active service.  The July 2006 examiner noted that the 
veteran reported that he had not noticed a hearing loss until 
about 15 years after discharge, that during this time period, 
he had a significant history of noise exposure from 
occupational and recreational activities and that these 
activities and subsequent noise exposure activities as well 
as familial history of hearing loss are most likely the cause 
of his hearing loss and tinnitus.  In the absence of in-
service treatment and competent medical evidence linking a 
disorder to service, additional development is not warranted.  
See Wells, supra.  

Hearing loss is a disorder for which presumptive service 
connection is available.  However, as there is no evidence in 
the claims file that the veteran's hearing loss manifested to 
a compensable degree within one year of his discharge, 
service connection on a presumptive basis is not warranted.  
38 C.F.R. §§ 3.307, 3.309.  Thus, the preponderance of the 
medical evidence is against service connection for a hearing 
loss.  Accordingly, the service-connection claim for a 
hearing loss and tinnitus is denied.  

The veteran has claimed that his hearing loss and tinnitus 
are each related to service.  In terms of the veteran's own 
statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is against each of these claims, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection - PTSD

At his Travel Board hearing, the veteran contended that, 
while on active duty, he witnessed an airplane accident which 
killed several of his friends and a civilian killed by the 
propeller of an airplane, and that he acquired PTSD as a 
result of the exposure to these stressors.

As previously noted, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  Specifically, to establish entitlement to 
service connection for PTSD, the veteran must submit 
"...medical evidence diagnosing the condition in accordance 
with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred." 38 C.F.R. § 3.304(f).

A review of the veteran's claims file shows that the 
available evidence establishes the first two elements of the 
38 C.F.R. § 3.304(f) analysis; that is, a current diagnosis 
of PTSD and an opinion linking such diagnosis to the 
veteran's reported in-service stressors.  VA treatment 
records reflect that the veteran was diagnosed with PTSD in 
April 2004.  The examiner commented that the veteran's house 
had burned down, he saw a man crushed on the highway and lost 
friends in service because of plane crashes.  The claims file 
contains VA treatment records for PTSD from through December 
2004.  An August 2007 letter from his treating physician 
notes that the veteran related his in-service stressors to 
witnessing a man walking into a plane propeller, which killed 
him, and witnessing an airplane crash.  

As noted earlier, a remaining element, credible supporting 
evidence that the veteran's reported in-service stressor(s) 
actually occurred, is required for service connection.  See 
Cohen, 10 Vet. App. at 142.  The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim for PTSD will vary depending on whether the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If the evidence 
establishes that the veteran was engaged in combat with the 
enemy or was a prisoner of war (POW), and the claimed 
stressor is related to combat or POW experiences (in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressors are consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor. 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the- 
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

In this veteran's case, the evidence does not show, nor does 
the veteran allege, that he engaged in combat with the enemy 
during active service.  Therefore, the veteran's statements 
alone do not constitute conclusive evidence of the occurrence 
of an in-service stressor.  See Cohen, 10 Vet. App. at 145. 

The veteran has submitted his own statements describing the 
two stressors.  The veteran contends that, while at Wheelus 
Air Force Base in Tripoli, Libya, he witnessed an aircraft 
crash of a C-97 cargo plane in January or February 1952, that 
there were multiple losses of life and that some of the 
soldiers who perished were his friends.  The RO submitted the 
details of the veteran's claimed stressor to the U.S. Army 
and JSRRC for confirmation of the information.  The JSRRC 
responded that research did not find any mention of the crash 
of a Boeing C-97 in 1951 or 1952.  No information could be 
found for that squadron being based there during 1952.  The 
veteran did not provide any names of the crewmen that were 
killed in the crash.  The JSRRC stated it was unable to 
verify this stressor with the information provided.  The 
second stressor the veteran has put forth is that he was on a 
plane in Athens, Greece and saw a civilian standing close to 
a plane near him who was killed by the propeller of the 
airplane.  The veteran has indicated that he does not 
remember exactly where this happened or when.  The veteran 
was informed that he needed to provide more details of the 
stressor in order for it to be verified; however, he did not 
do so and at his Travel Board hearing he did not provide any 
additional information.  The Board finds that the veteran has 
not provided sufficient detail to permit the VA to verify his 
claimed stressor(s). 
38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  The duty to assist 
is "not a one way street," and the RO can only proceed so far 
without help from the appellant himself. Warmhoff v. Brown, 8 
Vet. App. 517, 522 (1996).  

Where the evidence fails to support any verifiable in-service 
stressor, service connection for PTSD must be denied.  
Because a claimed in-service stressful event has not been 
verified in this veteran's case, the diagnoses of PTSD of 
record cannot serve as a link, established by medical 
evidence, between current symptomatology and the claimed "in-
service" stressor, as there is no evidence that the diagnosis 
was in fact based on a history which included a verified in-
service stressor.  38 C.F.R. 
§ 3.304(f).  The August 2007 VA physician's letter reflects a 
diagnosis of PTSD that was based on the veteran's report of 
seeing a man killed by a propeller of a plane and witnessing 
an airplane crash that killed several of his friends.  
However, these facts are not verified.  The Board also notes 
that the VA treatment records reflect that the veteran 
experienced post-service stressful events of having his house 
burn down and seeing a man crushed on the highway.

The appellant's claim for service connection for PTSD 
therefore fails on the basis that the preponderance of the 
evidence is against the claim that he has PTSD due to a 
verified stressor from service.  The Board is not bound to 
accept the opinions of physicians or psychologists whose 
diagnoses of PTSD were based on an unverified and inaccurate 
history of stressful incidents as related by the appellant.  
"Just because a physician or health care professional 
accepted appellant's description of his Vietnam experiences 
as credible, and diagnosed the appellant as suffering from 
PTSD, does not mean the BVA is required to grant service 
connection for PTSD." Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  

For the above reasons, the Board finds that a preponderance 
of the evidence is against the veteran's claim for service 
connection for PTSD, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application. See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).













ORDER


Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


